Title: To James Madison from James Monroe, 3 July 1816
From: Monroe, James
To: Madison, James


        
          Sir
          Washington July 3. 1816
        
        The minister of France intending himself the honor of paying his respects to you at your residence in Virginia, I have taken the liberty to assure him of the pleasure it would afford you to receive him. He expects to set out this evening, & I avail myself of the opportunity of assuring you of the high consideration with which I have the honor to be your very obt servant
        
          Jas Monroe
        
      